Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
The amendment is a minor amendment to correct an antecedent basis of claim 1. 
(Currently amended) A method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising: monitoring a location of the electric vehicle;
monitoring the temperature of an electric propulsion system within the electric vehicle;
accessing historical data of driving patterns for the electric vehicle;
accessing one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch belonging to the operator of the vehicle, and 
using GPS capability within the one of 
[[a]] the cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch to monitor the location of the operator of the electric vehicle relative to the location of the electric vehicle;
identifying a condition that indicates imminent usage of the electric vehicle by:
monitoring movement of the electric vehicle to a destination,
identifying the destination, and predicting how long the operator of the electric
vehicle will remain at the destination by accessing information from the
internet, identifying the nature of the activity at the destination, and 
calculating an average length of time for the identified activity to conclude based on data from the internet; and
accessing the one of [[a]] the cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator of the vehicle, identifying recurring planned departures from a personal calendar, and predicting future departures based on data from the personal  calendar; 
comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and
sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature. 
Notice of Allowance 
 	Claims 1, 4-8, 10, 12, 13, 14, and 16 are allowed.  All rejections are withdrawn.  The amendments after final dated 9-23-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
 	Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
 method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising: monitoring a location of the electric vehicle;
monitoring the temperature of an electric propulsion system within the electric vehicle;
accessing historical data of driving patterns for the electric vehicle;
accessing one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch belonging to the operator of the vehicle, and 
using GPS capability within the one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch to monitor the location of the operator of the electric vehicle relative to the location of the electric vehicle;
identifying a condition that indicates imminent usage of the electric vehicle by:
monitoring movement of the electric vehicle to a destination,
identifying the destination, and predicting how long the operator of the electric
vehicle will remain at the destination by accessing information from the
internet, identifying the nature of the activity at the destination, and 
calculating an average length of time for the identified activity to conclude based on data from the internet; and
accessing the one of a cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator of the vehicle, identifying recurring planned departures from a personal calendar, and predicting future departures based on data from the personal  calendar; 
comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and
sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature” 
 Artiome discloses that a high temperature rise can be detected in the battery and then using sensors a fan can be operated. This is used to control a cooling function to cool the batteries. 
Artiome is silent as to “[a] method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising: monitoring a location of the electric vehicle;
monitoring the temperature of an electric propulsion system within the electric vehicle;
accessing historical data of driving patterns for the electric vehicle;
accessing one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch belonging to the operator of the vehicle, and 
using GPS capability within the one of 
[[a]] the cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch to monitor the location of the operator of the electric vehicle relative to the location of the electric vehicle;
identifying a condition that indicates imminent usage of the electric vehicle by:
monitoring movement of the electric vehicle to a destination,
identifying the destination, and predicting how long the operator of the electric
vehicle will remain at the destination by accessing information from the
internet, identifying the nature of the activity at the destination, and 
calculating an average length of time for the identified activity to conclude based on data from the internet; and
accessing the one of [[a]] the cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator of the vehicle, identifying recurring planned departures from a personal calendar, and predicting future departures based on data from the personal  calendar; 
comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and
sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature”. 
Neboulsi determines detecting a location of the electric vehicle and the vehicle operator relative to each other and when they approach and when the leave the vehicle.  
Neboulsi is silent as to is silent as to “[a] method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising: monitoring a location of the electric vehicle;
monitoring the temperature of an electric propulsion system within the electric vehicle;
accessing historical data of driving patterns for the electric vehicle;
accessing one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch belonging to the operator of the vehicle, and 
using GPS capability within the one of 
[[a]] the cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch to monitor the location of the operator of the electric vehicle relative to the location of the electric vehicle;
identifying a condition that indicates imminent usage of the electric vehicle by:
monitoring movement of the electric vehicle to a destination,
identifying the destination, and predicting how long the operator of the electric
vehicle will remain at the destination by accessing information from the
internet, identifying the nature of the activity at the destination, and 
calculating an average length of time for the identified activity to conclude based on data from the internet; and
accessing the one of [[a]] the cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator of the vehicle, identifying recurring planned departures from a personal calendar, and predicting future departures based on data from the personal  calendar; 
comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and
sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature”. 

Ikeda teaches monitoring a location of an electric vehicle using a GPS device and then this location data can be sent to a charging station. 
Ikeda is silent as to is silent as to “[a] method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising: monitoring a location of the electric vehicle;
monitoring the temperature of an electric propulsion system within the electric vehicle;
accessing historical data of driving patterns for the electric vehicle;
accessing one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch belonging to the operator of the vehicle, and 
using GPS capability within the one of 
[[a]] the cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch to monitor the location of the operator of the electric vehicle relative to the location of the electric vehicle;
identifying a condition that indicates imminent usage of the electric vehicle by:
monitoring movement of the electric vehicle to a destination,
identifying the destination, and predicting how long the operator of the electric
vehicle will remain at the destination by accessing information from the
internet, identifying the nature of the activity at the destination, and 
calculating an average length of time for the identified activity to conclude based on data from the internet; and
accessing the one of [[a]] the cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator of the vehicle, identifying recurring planned departures from a personal calendar, and predicting future departures based on data from the personal  calendar; 
comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and
sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature”. 

Kamen teaches accessing historical patterns of driving of the vehicle where an overheating of the device can be avoided. Kamen is silent as to is silent as to “[a] method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising: monitoring a location of the electric vehicle;
monitoring the temperature of an electric propulsion system within the electric vehicle;
accessing historical data of driving patterns for the electric vehicle;
accessing one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch belonging to the operator of the vehicle, and 
using GPS capability within the one of 
[[a]] the cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch to monitor the location of the operator of the electric vehicle relative to the location of the electric vehicle;
identifying a condition that indicates imminent usage of the electric vehicle by:
monitoring movement of the electric vehicle to a destination,
identifying the destination, and predicting how long the operator of the electric
vehicle will remain at the destination by accessing information from the
internet, identifying the nature of the activity at the destination, and 
calculating an average length of time for the identified activity to conclude based on data from the internet; and
accessing the one of [[a]] the cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator of the vehicle, identifying recurring planned departures from a personal calendar, and predicting future departures based on data from the personal  calendar; 
comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and
sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature”. 

Wang teaches
Qian et al. teaches that a device can be warmed or cooled prior to use.  See page 120-122 where the battery pack can be heated by direct contact.  
Qian is silent as to is silent as to “[a] method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising: monitoring a location of the electric vehicle;
monitoring the temperature of an electric propulsion system within the electric vehicle;
accessing historical data of driving patterns for the electric vehicle;
accessing one of 
a cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch belonging to the operator of the vehicle, and 
using GPS capability within the one of 
[[a]] the cell phone, 
smart phone, 
tablet, 
laptop computer, and 
smart watch to monitor the location of the operator of the electric vehicle relative to the location of the electric vehicle;
identifying a condition that indicates imminent usage of the electric vehicle by:
monitoring movement of the electric vehicle to a destination,
identifying the destination, and predicting how long the operator of the electric
vehicle will remain at the destination by accessing information from the
internet, identifying the nature of the activity at the destination, and 
calculating an average length of time for the identified activity to conclude based on data from the internet; and
accessing the one of [[a]] the cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator of the vehicle, identifying recurring planned departures from a personal calendar, and predicting future departures based on data from the personal  calendar; 
comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and
sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668